Case 3:18-cv-00763-JRW-LLK Document 21 Filed 08/25/20 Page 1 of 2 PageID #: 169




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY

 DONALD E. BUCKMAN                                                                 PETITIONER



 v.                                                     Civil Action No. 3:18-CV-00763-JRW-LLK



 DE’EDRA A. HART, Warden                                                         RESPONDENT

                                               ORDER

         This Court:

      1. DENIES Buckman’s Motion for a Ruling (DN 14);

      2. ADOPTS Magistrate Judge Lanny King’s Findings, Conclusions, and Recommendation

         in its entirety (DN 12);

      3. GRANTS Hart’s Motion to Dismiss (DN 9);

      4. DENIES Buckman’s petition for Habeas Corpus under 28 U.S.C. § 2254 (DN 1); and

      5. DENIES a Certificate of Appealability.

                                              OPINION

         In 1987, a state court convicted Donald Buckman of murder.1 In 1994, he filed a state

 habeas petition. The petition was unsuccessful.2

         Beginning May 5, 1996, Buckman’s state habeas petition was no longer pending. 3 That

 means he had until May 5, 1997, to file a federal habeas petition, because AEDPA establishes a 1-

 year period of limitation for filing a federal habeas petition.4



 1
   DN 1-1 at #25; DN 9-2 at #52.
 2
   DN 9-2 at 107-110.
 3
   Id.; see also Ky. R. Civ. P. 76.20(2).
 4
   28 U.S.C. § 2244(d).
Case 3:18-cv-00763-JRW-LLK Document 21 Filed 08/25/20 Page 2 of 2 PageID #: 170




         Buckman filed this federal habeas petition in 2018.5 That’s 21 years too late.

         Magistrate Judge King explained as much in his Findings, Conclusions, and

 Recommendation on May 7, 2019.6 After that, Buckman filed a “Motion for Ruling.”7

         The “Motion for a Ruling” should probably not be construed as objections to Judge King’s

 report. The Court therefore need not undertake a de novo review of Judge King’s report. But even

 under a de novo standard of review, Buckman’s arguments lack merit. We therefore adopt Judge

 King’s report in its entirety, including his second footnote regarding the habeas petition’s merits

 (or lack thereof).8

         Buckman is not entitled to a Certificate of Appealability because no reasonable jurist would

 find the question presented to be debatable.9




                                                                           August 25, 2020




 5
   DN 1.
 6
   DN 12.
 7
   DN 14.
 8
   DN 12.
 9
   See Slack v. McDaniel, 529 U.S. 473, 483-4 (2000); see also Moody v. United States, 958 F.3d
 485, 488 (6th Cir. 2020) (Thapar, J.) (“In short, a court should not grant a certificate without some
 substantial reason to think that the denial of relief might be incorrect.”).
